Case 1:16-cr-00356-ER Document 78 Filed 05/15/20 Page 1 of 6

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA
: CONSENT PRELIMINARY ORDER
-v. - : OF FORFEITURE/
: MONEY JUDGMENT
FRED ELM, :
a/k/a “Frederic Elmaleh,” : S116 Cr. 356 (ER)

Defendant.

WHEREAS, on or about May 16, 2018, FRED ELM, a/k/a
“Frederic Elmaleh,” (the “defendant”), and another, was charged in
a five-count Superseding Indictment, Sl 16 Cr. 356 (ER) (the
“Indictment”), with securities fraud conspiracy, in violation of
Title 18, United States Code, Section 371 (Count One); securities
fraud, in violation of Title 15, United States Code, Sections
783 (b) and 78ff, Title 17, Code of Federal Regulations, Section
240.10b-5, and Title 18, United States Code, Section 2 (Count
Two); wire fraud conspiracy, in violation of Title 18, United
States Code, Section 1349 (Count Three); and wire fraud, in
violation of Title 18, United States Code, Sections 1343 and 2
(Count Four); and failure to appear, in violation of Title 18,
United States Code, Sections 3146(a)(1) and (b) (1) (A) (1) (Count
Five);

WHEREAS, the Indictment included a forfeiture allegation
as to Counts One through Four of the Indictment, seeking forfeiture

to the United States, pursuant to Title 18, United States Code,

 
Case 1:16-cr-00356-ER Document 78 Filed 05/15/20 Page 2 of 6

Section 981(a)(1)(C) and Title 28, United States Code, Section
2461, of any and all property, real and personal, that constitutes
or is derived from proceeds traceable to the commission of the
offenses charged in Counts One through Four of the Indictment;

WHEREAS, on or about May 15, 2020, the defendant pled
guilty to Counts One and Two of the Indictment, pursuant to a plea
agreement with the Government, wherein the defendant admitted the
forfeiture allegation with respect to Counts One and Two of the
Indictment and agreed to forfeit, pursuant to Title 18, United
States Code, Section 981(a)(1)(C), and Title 28, United States
Code, Section 2461(c): a sum of money equal to $8,318,840.07 in
United States currency, representing proceeds traceable to the
commission of the offenses charged in Counts One and Two of the
Indictment;

WHEREAS, the defendant consents to the entry of a money
judgment in the amount of $8,318,840.07 in United States currency
representing the amount of proceeds traceable to the offenses
charged in Counts One and Two of the Indictment that the defendant
personally obtained; and

WHEREAS, the defendant admits that, as a result of acts
and/or omissions of the defendant, the proceeds traceable to the

offenses charged in Counts One and Two of the Indictment that the

 
Case 1:16-cr-00356-ER Document 78 Filed 05/15/20 Page 3 of 6

defendant personally obtained cannot be located upon the exercise
of due diligence.

IT IS HEREBY STIPULATED AND AGREED, by and between the
United States of America, by its attorney Geoffrey S. Berman,
United States Attorney, Assistant United States Attorney, Joshua
A. Naftalis of counsel, and the defendant, and his counsel, Anthony
Strazza, Esq., that:

1. As a result of the offenses charged in Counts One
and Two of the Indictment, to which the defendant pled guilty, a
money judgment in the amount of $8,318,840.07 in United States
currency (the “Money Judgment”), representing the amount of
proceeds traceable to the offenses charged in Counts One and Two
of the Indictment that the defendant personally obtained, shall be
entered against the defendant.

2. Pursuant to Rule 32.2(b) (4) of the Federal Rules of
Criminal Procedure, this Consent Preliminary Order of
Forfeiture/Money Judgment is final as to the defendant, FRED ELM,
and shall be deemed part of the sentence of the defendant, and
shall be included in the judgment of conviction therewith.

3. All payments on the outstanding Money Judgment
shall be made by postal money order, bank or certified check, made
payable, in this instance, to United States Customs and Border

Protection, and delivered by mail to the United States Attorney’s

 
Case 1:16-cr-00356-ER Document 78 Filed 05/15/20 Page 4 of 6

Office, Southern District of New York, Attn: Money Laundering and
Transnational Criminal Enterprises Unit, One St. Andrew’s Plaza,
New York, New York 10007 and shall indicate the defendant’s name
and case number.

4, Upon entry of this Consent Preliminary Order of
Forfeiture/Money Judgment, and pursuant to Title 21, United States
Code, Section 853, United States Customs and Border Protection, or
its designee the Office of Fines, Penalties, and Forfeiture shall
be authorized to deposit the payment on the Money Judgment in the
Treasury Assets Forfeiture Fund, and the United States shall have
clear title to such forfeited property.

5. Pursuant to Title 21, United States Code, Section
853(p), the United States is authorized to seek forfeiture of
substitute assets of the defendant up to the uncollected amount of
the Money Judgment.

6. Pursuant to Rule 32.2(b) (3) of the Federal Rules of
Criminal Procedure, the United States Attorney’s Office is
authorized to conduct any discovery needed to identify, locate or
dispose of forfeitable property, including depositions,
interrogatories, requests for production of documents and the
issuance of subpoenas.

7. The Court shall retain jurisdiction to enforce this

Consent Preliminary Order of Forfeiture/Money Judgment, and to

 

 
Case 1:16-cr-00356-ER Document 78 Filed 05/15/20 Page 5 of 6

amend it as necessary, pursuant to Rule 32.2 of the Federal Rules
of Criminal Procedure.

8. The Clerk of the Court shall forward three
certified copies of this Consent Preliminary Order of
Forfeiture/Money Judgment to Assistant United States Attorney
Alexander J. Wilson, Co-Chief of the Money Laundering and
Transnational Criminal Enterprises Unit, United States Attorney’s

Office, One St. Andrew's Plaza, New York, New York 10007.

[THIS SPACE LEFT INTENTIONALLY BLANK]

 
Case 1:16-cr-00356-ER Document 78 Filed 05/15/20 Page 6 of 6

9. The signature page of this Consent Preliminary

Order of Forfeiture/Money Judgment may be executed in one or more

counterparts, each of which will be deemed an original but all of

which together will constitute one and the same instrument.

AGREED AND CONSENTED TO:

GEOFFREY S. BERMAN
United States Attorney for the
Southern District of New York

  

 

By: x NG 4/28/2020
JOSHNAJA. NAFTALIS DATE
Assistant United States Attorney
One St. Andrew’s Plaza
New York, NY 10007
(212) 637-2310

FRED ELM

By: foul Elev JAAS sfopre

 

FRED ELM f

ay: ZS

ANTHONY STRAZZA, ESQ.
Attorney for Defendant

245 Main Street, Suite 410
White Plains, NY 10601

SO ORDERED:

ZZ | —

HONORABLE EDGARDO RAMOS
UNITED STATES DISTRICT JUDGE

DATE

DATE

 

 
